Order entered July 14, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00775-CV

                             IN RE BRYAN MORENO, Relator

                            From the 429th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 429-52512-2012

                                           ORDER
                       Justice Francis, Justice Evans, and Justice Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s first amended petition for

writ of habeas corpus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                      /s/ MOLLY FRANCIS
                                                          JUSTICE




                                                1